Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 09/12/2022.
Claims 2, 4 have been amended.
Claim 3 has been canceled.
Claims 1-2, 4-15 are pending in the instant application.
Claims 1, 6-7, 10-15 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A 

It appears Applicant’s specification has multiple sections of “Field of Invention” on page 1 and 19; multiple “Background of the Invention” on page 1 and 20; “Brief description of the figures” on page 8 and 33, etc.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-5, 8-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP 2163.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
	"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus .... "). Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	The MPEP further states that if a biomolecule is described only by a functional	characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.
	
For written description, the analysis considers
(a) Actual reduction to practice,
(b) Disclosure of drawing or structural chemical formulas,
(c) Sufficient relevant identifying characteristic in the way of complete/partial
structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and
(d) Representative number of examples.
In the instance case, the claims are drawn to a particle, wherein in order to avoid adhesion of the particle to a medium, the particle is coated with at least one solid layer linked to the surface of the particle and at least one liquid layer that surrounds the layer.
 
Actual reduction to practice/ (b) disclosure of drawing or structural chemical formulas:
Applicant’s specification only reduced to practice one specific example of a helical microstructure/particle functionalized with a molecular perfluorocarbon layer by gas phase deposition and subsequently fused with a slippery perfluorocarbon liquid layer (see [0054]; and [0077]), wherein Applicant disclosed that “the perfluorocarbon functionalization is essential for the propulsion in vitreous by reducing the adhesion” (see [0058]).

(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed/ and (d) Representative number of examples:
The invention involves an unlimited number of solid layer and liquid layer. However, the specification only provides guidance for one example. Thus, what other compounds can be a solid layer and a liquid layer that can avoid adhesion in Applicant’s invention? 
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., reduces a side effect associated with the other anticancer agent) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." MPEP 2163. Here, though Applicant’s claims may recite a genus of solid and a genus of liquid, but only provide one species of each, the claims lack written description because there is no disclosure of any other compounds, beside a molecular perfluorocarbon layer and a slippery perfluorocarbon liquid layer.
The skilled artisan cannot extrapolate to the myriad compositions that fall within the instant claim scope based on a single example that was reduced to practice.
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
	Note, for compact prosecution purposes, any solid layer with a surrounding liquid layer would be capable of avoiding adhesion of the particle to a medium, such as a particle suspended in a liquid layer water, or simply a wet nanoparticle that has some water on the nanoparticle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 5, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SANTIESTEBAN et al (US 2019/0247525).
SANTIESTEBAN teaches a nanocarrier (see [0009]) composition comprised of: a copper sulfide nanoparticle coated with fluorosurfactant (see [0009]), which reads on a solid layer, and dispersed in a perfluorocarbon solution (see [0009]), which reads on a liquid layer that surrounds the solid layer; and a coating material to afford a nanocarrier agent (see [0010]). Additional disclosures include: PEG (see [0015]).
Note, the copper is metal and would have a magnetic moment.

Claim(s) 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHOU et al (Fluoroalkyl Silane Modified Silicone Rubber/Nanoparticle Composite: A Super Durable, Robust Superhydrophobic Fabric Coating. Adv. Mater. 2012, 24, 2409–2412.
ZHOU teaches a nanoparticle composite (see title), wherein the nanoparticle is fluorinate alkyl silane functionalized (see pg. 2409, 2nd col) and dispersed into PDMS/THF solution to form a coating solution (see pg. 2409, 2nd col), which is the reference used by Applicant (see Applicant’s specification at [0055]). Note, the nanoparticles in ZHOU are used as a fabric coating; however, the nanoparticles can have therapeutic functions as claimed by Applicant, because the nanoparticles have the same ingredients as claimed by Applicant.

Claim(s) 2-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANTRA et al (Synthesis and Characterization of Silica-Coated Iron Oxide Nanoparticles in Microemulsion: The Effect of Nonionic Surfactants. Langmuir 2001, 17, 2900-2906).
	SANTRA teaches a silica-coated iron oxide nanoparticle (see title and abstract), which reads on a solid layer coating linked to the surface of a particle, wherein the particles are superparamagnetic materials and has magnetic behavior (see abstract), which reads on magnetic moment, wherein nanoparticles wet with ethanol, which reads on liquid layer, wherein pure nanoparticles could then be collected either by magnetic separation directly from the ethanolic dispersion or by centrifugation (see pg. 2902, 1st col). Additional disclosures include: effects on the particle size (see abstract); silica coating as thin as 1nm (see abstract), magnetic resonance imaging (see pg. 2900, 1st col), which reads on aid biomedical imaging. 
Note, objects are slippery when wet and would avoid adhesion.

Claim(s) 2, 4-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRABHU et al (PEGylation of superparamagnetic iron oxide nanoparticle for drug delivery applications with decreased toxicity: an in vivo study. J Nanopart Res (2015) 17:412).
PRABHU teaches the prior art had known of “coating SPIONs [superparamagnetic iron oxide nanoparticles] with agents such as dextrans, dendrimer, polyethylene Glycol (PEG), and polyvinyl alcohol (PVA) makes them biocompatible and aid in longer circulation” (see pg. 2, 2nd col), which reads on a solid layer coating linked to the surface of a particle, wherein the particles are suspended in 2mL of deionized water, which reads on a layer of liquid. Additional disclosures include: contrast agent in MRI (see pg. 2, 1st col); applications in magnetic hyperthermia (see abstract).
Note, objects are slippery when wet and would avoid adhesion.

Claim(s) 2, 4-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WALKER et al (Enzymatically active biomimetic micropropellers for the penetration of mucin gels. Walker et al. Sci. Adv. 2015;1:e1500501).
WALKER teaches a magnetic micropropellers (see abstract) comprised of: SiO2 helices into which a thin magnetic section was incorporated (see pg. 2, 1st col) coated with 8nm shell of alumina (see pg. 2, 1st col) and enzyme to allow for more efficient forward propulsion (see pg. 5, 1st col), wherein the micropropellers are suspended in buffers (see pg. 5, under Enzyme immobilization), which reads on the at least a liquid layer surrounding the solid layer, especially when the micropropellers are wet. Additional disclosure includes: particles have been treated mostly with substances that modulate mucus-surface interactions, such as polyethylene glycol, various polymers, adsorbed bile salts, lectins, and microbial ligands (see pg. 1, 2nd col); drug carriers (see abstract).
Note, objects are slippery when wet and would avoid adhesion.

Claim(s) 2, 4-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FISHCER et al (US 2011/0270434).
	FISCHER teaches magnetically actuated propellers (“MAPs”; see abstract), which can be a nano-structure of silicon dioxide (see [0033]; [0042]), which reads on particle, coated with a solid layer of cobalt (see [0055]. Additional disclosures include: magnetic properties (see [0016]; helical structure (see [0016]); polystyrene (see [0070]); biological and drug-molecules may also be coupled to the MAPs (see [0055]); enter cells (see [0058]); the MAPs can be functionalized and suitable molecules can be bound on their surfaces to carry a function including rheological function in complex fluids (see [0039]), which reads on a liquid layer and would surround the solid layer; the MAPs can be in a medium, such as a liquid (see claim 24), which reads on a liquid layer and would surround the solid layer. Note, the MAPs would be wet when removed from the liquid and would again read on a liquid layer.
Note, objects are slippery when wet and would avoid adhesion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANTIESTEBAN et al (US 2019/0247525).
As discussed above, SANTIESTEBAN teaches a nanocarrier (see [0009]) composition comprised of: a copper sulfide nanoparticle coated with fluorosurfactant (see [0009]), which reads on a solid layer, and dispersed in a perfluorocarbon solution (see [0009]), which reads on a liquid layer that surrounds the solid layer; and a coating material to afford a nanocarrier agent (see [0010]). Additional disclosures include: PEG (see [0015]). Note, the copper is metal and would have a magnetic moment.
The references do not specifically teach adding the layer thickness as claimed by Applicant.  The thickness in a coated/layer composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal thickness to add in order to best achieve the desired results, such as imaging/diagnostic quality or therapy result.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of layer/coated thickness would have been obvious at the time of Applicant's invention, especially at Applicant’s broad range from nanometer to micrometer thickness.

Response to Arguments
	Applicant argues that independent claim 2 has been amended to provide that the particles have both a solid and a liquid coating. A combination of a solid and a liquid layer reduces interaction of the particle with the medium, aiding diffusion or active transport of the particle through the medium. The cited prior art references do not anticipate claim 2, as amended. For example, Walker fails to disclose or suggest the idea of providing a liquid layer as a coating to a micropropeller. Rather, the reference discloses a single layer of immobilized urease. It also briefly mentions layers of PEG or, alternatively, other solid substances.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, Applicant’s claims are so broad that it read on a wet particle, wherein the wet liquid reads on a liquid layer. Additionally, as discussed in the rejection, numerous prior art teaches Applicant’s invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618